Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 1 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 2 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 3 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 4 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 5 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 6 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 7 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 8 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 9 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 10 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 11 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 12 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 13 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 14 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 15 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 16 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 17 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 18 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 19 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 20 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 21 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 22 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 23 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 24 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 25 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 26 of 30
Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 27 of 30
  Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 28 of 30




                           LIST OF CITED DOCUMENTS
     IN THE DECLARATION OF DANIEL BOZHILOV DATED NOVEMBER 13,2019

EXHIBIT NO.    DOCUMENT

Attachment A Declaration of DANIEL BOZHILOV dated November 13, 2019

Attachment B   Sofia City Court Dec. No 851 dated January 12, 2015

Exhibit 1      June 17, 2014 BNB Press Release

Exhibit 2      June 22, 2014 BNB Press Release

Exhibit 3      July 11, 2014 BNB Press Release

Exhibit 4      December 15, 2012 Court Order of Receivership re SB project lands

Exhibit 5      December 20, 2010 Ayr Notice to BNB

Exhibit 6      November 13, 2014 APD Bank Account Statement

Exhibit 7      April 27, 2016 APD Trustee Report

Exhibit 8      Ruling No.38 Authorizing APD Trustee to handle APD account at
               Corpbank, February 14, 2013

Exhibit 9      Ruling No.304 re APD funds to Bugarian Development bank, July 11,
               2014

Exhibit 10     November 7, 2014 Corpbank Conservators Order No.3-2785

Exhibit 11     December 1, 2014 Bank reference re APD’s Bank Account to Fibank

Exhibit 12     Payment Order No.9764 by APD Trustee of October 24 2014

Exhibit 13     August 15,2016 APD Trustee letter to Ayr Trustee

Exhibit 14     November 17, 2014 Bank reference showing The Five Company as
               signatories to APD account

Exhibit 15     Registry Entry pursuant to Art.62 (12)(3) Bulgarian Credit Institutions
               Law

Exhibit 16     December 1, 2014 APD Exposure Bank Statement

Exhibit 17     January 14, 2013 Bank Deposit Agreement No.29428 by and between
               APD and Corpbank

Exhibit 18     August 15, 2014 BNB Resolution No.104
  Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 29 of 30




Exhibit 19     October 27, 2014 Corpbank Conservators Order No.3-2732

Exhibit 19-1   Appendix to Corpbank Conservators Order No. 3-2732 on 27 Oct 2014

Exhibit 20     June 23, 2015 Interview with BNB Governer

Exhibit 21     April 17, 2015 Tsvetan Gunev's Interview "THE SMOKING GUN", the
               Banker media outlet

Exhibit 22     June 20, 2014 Corpbank Notice Ref.4098 to BNB

Exhibit 23     June 20, 2014 BNB Resolution No.73

Exhibit 24     August 28, 2014 Corpbank Conservators Order No.3-1960

Exhibit 25     June 30, 2014 BNB Press Release re interest

Exhibit 26     August 22, 2014 BNB Instructions to Corpbank Conservators

Exhibit 27     June 25, 2014 BNB Payment Instructions of Ref.BNB-79276

Exhibit 28     APD Trustee Report of June 20, 2014

Exhibit 29     Synopsis of Case-pertinent Preliminary Rulings of The Court of Justice of
               the European Union

Exhibit 30     Motion of All Seas Property 2 OOD and Asset Management EAD to
               Trustee of APD dated July 3, 2014

Exhibit 31     List of creditors of APD dated July 9, 2014

Exhibit 32     Fibank's Statement of Claim in APD Bankruptcy procedure

Exhibit 33     Ruling of Supreme Cassation Court No.728 dated July 30, 2012

Exhibit 34     Judgment of District Court of Targovishte No.3 dated 8 February 2013

Exhibit 35     FIB's payment claim dated May 21, 2013

Exhibit 36     Judgment of District Court of Targovishte No.16 dated May 3, 2011

Exhibit 37     Certified copy of Certificate of APD Creditors Committee dated
               September 3, 2014

Exhibit 38     Harris, Ayr, Fibank’s Agreement dated June 4,2010

Exhibit 39     Ayr’s Letter to Matthew Mateev, Chairman of the Managing Board and
               Executive Director of First Investment Bank AD, dated January 27,2011

Exhibit 40     Ruling No.545 dated December 2, 2015 of Shumen District Court

Exhibit 41     Order of EU Court (Fifth Chamber ) dated September 9. 2014, case C-
  Case 1:18-cv-11072-GHW-RWL Document 279 Filed 02/22/20 Page 30 of 30



             488/13

Exhibit 42   Ruling of District Court of Targovishte No. 179 dated September 2,2013

Exhibit 43   Notice of Damages by Harris and Ayr dated December 3, 2010

Exhibit 44   Ayr’s Letter dated December 20,2010

Exhibit 45   Stipulation to clarifying causes of action, Doc.81 Filed 09/07/18 case No.14-
             34940-bjh-7
